     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 1 of 51 Pageid#: 498
                     USA v. Benjamin Drake Daley - 3:18-cr-25                    1



 1                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
 2                             CHARLOTTESVILLE DIVISION

 3
         UNITED STATES OF AMERICA,         )
 4                                         )
                   Plaintiff,              )
 5            vs.                          )
                                           ) CRIMINAL NO.: 3:18-CR-25-1
 6       BENJAMIN DRAKE DALEY,             )
                                           )
 7                 Defendant.              )
                                           )
 8       __________________________________)

 9
                 FTR Transcript of Proceedings - Detention Hearing
10                       Before the Honorable Joel C. Hoppe
                                   December 3, 2018
11                            Charlottesville, Virginia

12
         For the Plaintiff:
13
               CHRISTOPHER ROBERT KAVANAUGH, AUSA
14             United States Attorneys Office
               255 West Main Street, Room 130
15             Charlottesville, Virginia 22902
               434-293-4283
16             christopher.kavanaugh@usdoj.gov

17             THOMAS T. CULLEN, AUSA
               United States Attorneys Office
18             310 First Street, SW, Suite 906
               Roanoke, Virginia 24011
19             540-857-2901
               thomas.cullen@usdoj.gov
20

21       ______________________________________________________________

22                  Transcribed by Mary J. Butenschoen, RPR, CRR
                          Federal Official Court Reporter
23                                Roanoke, Virginia

24

25
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 2 of 51 Pageid#: 499
                     USA v. Benjamin Drake Daley - 3:18-cr-25                    2



 1       For the Defendant:

 2             LISA M. LORISH, FPD
               Federal Public Defenders Office
 3             Western District of Virginia
               401 E. Market Street, Suite 106
 4             Charlottesville, Virginia 22902
               434-220-3388
 5             lisa_lorish@fd.org

 6

 7                                      * * * * *

 8

 9                                 INDEX OF WITNESSES

10       WITNESSES ON BEHALF OF THE GOVERNMENT:                              PAGE

11                                           (NONE)

12       WITNESSES ON BEHALF OF THE DEFENDANT:

13       JOAN DALEY
              Direct Examination by Ms. Lorish                                  7
14            Cross-Examination by Mr. Kavanaugh                               15
              Redirect Examination by Ms. Lorish                               21
15

16                                      * * * * *

17

18                                 INDEX OF EXHIBITS

19       EXHIBITS ON BEHALF OF THE GOVERNMENT:

20                   EXHIBIT                            Marked     Admitted

21                    1-18                                             22

22       EXHIBITS ON BEHALF OF THE DEFENDANT:

23                   EXHIBIT                            Marked     Admitted

24                                          (NONE)

25
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 3 of 51 Pageid#: 500
                      USA v. Benjamin Drake Daley - 3:18-cr-25                   3



 1       (Proceedings commenced at 1:14 p.m.)

 2                    THE COURT:    Good afternoon.

 3                    COUNSEL:     Good afternoon, Your Honor.

 4                    THE COURT:    Would the clerk please call the case.

 5                    THE CLERK:    Yes, Your Honor.     This is Criminal

 6       Action Number 3:18-cr-25.        United States of America v.

 7       Benjamin Drake Daley, defendant number 1.

 8                    THE COURT:    All right.   Is the government ready to

 9       proceed?

10                    MR. KAVANAUGH:     Yes, Your Honor.

11                    THE COURT:    And is the defendant ready to proceed?

12                    MS. LORISH:     He is, Your Honor.

13                    THE COURT:    Ms. Lorish, this is your motion, and if

14       you want to clarify what the procedural posture is of the

15       motion.

16                    MS. LORISH:     Yes, Your Honor.     So as the Court is

17       aware, Mr. Daley appeared originally in the arresting

18       jurisdiction in California, and, though he did not make any

19       requests for release at that time, a detention hearing was

20       held and the magistrate judge there made findings supporting

21       detention.

22                    He is now seeking to reopen that detention hearing

23       here pursuant to, essentially, a combination of 18 U.S.C.

24       3142(f)(2) that allows a judicial officer to reopen a bond

25       hearing, and also the statute -- sorry, I've got lots of
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 4 of 51 Pageid#: 501
                     USA v. Benjamin Drake Daley - 3:18-cr-25                    4



 1       papers here today, Your Honor.       18 U.S.C. 31 -- sorry,

 2       3145(b).    We also believe Federal Rule of Criminal Procedure

 3       40(c) supports this Court reviewing the evidence today in

 4       support of his request for release.

 5                   I think at this point the government is not opposing

 6       proceeding before this Court, but I'll let Mr. Kavanaugh speak

 7       for himself.    In the event that there is any furthering

 8       question about whether this is the right forum to proceed, we

 9       at least ask the Court to take evidence today, what we have

10       out of town witnesses present.

11                   THE COURT:    All right.

12                   MS. LORISH:    Thank you.

13                   THE COURT:    All right, Ms. Lorish.      Mr. Kavanaugh?

14                   MR. KAVANAUGH:    Your Honor, I have a couple of

15       clarifications, or at least from the government's perspective

16       is that it's not that we -- that the government didn't seek

17       his release.    It's that the government, in their defense,

18       submitted on the record after the government's argument in

19       Central District of California, which we believe -- don't mean

20       to quibble, but we think it's a small distinction.           We do feel

21       and maintain that our law as laid out in our memorandum is

22       correct, and if I'm completely honest it wasn't until I was in

23       front of Your Honor in another matter where I heard Your Honor

24       mention that typically where there's a detention hearing

25       somewhere else that Your Honor doesn't take up the detention
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 5 of 51 Pageid#: 502
                     USA v. Benjamin Drake Daley - 3:18-cr-25                    5



 1       hearing unless there's a change in circumstances.           And I

 2       again, to look at the law and some of the cases that are

 3       behind it, Cisneros from the Tenth Circuit as well as Cannon

 4       from the Eastern District of Virginia kind of seem to

 5       continuously be cited.      It was cited by the defendant in their

 6       brief, and it appears to us that still the -- both of those

 7       cases stand for the proposition that a reopening of the

 8       detention hearing under 3142(f) by its terms is only for the

 9       original magistrate who made the decision.

10                   That being said, is that I -- notwithstanding the

11       fact we believe that the proper forum is in front of Judge

12       Moon, we're still happy to proceed for the detention here in

13       front of the Court if that's what the Court prefers.

14                   THE COURT:    I think if it's an appeal, certainly

15       that's in front of Judge Moon.       If it's -- if it's reopening

16       to allow new evidence -- and I would note from the California

17       bond report I think Mr. Daley's parents didn't provide

18       information for that, and as I understand it now part of the

19       defendant's bond plan is -- from the probation officer is that

20       his parents are here and in support.        And it seems like

21       there's at least some new information.

22                   I think you're -- I think you're right that any

23       legal issues I think would have to be appealed rather than

24       reconsider those.     I don't think that's a new -- you know, a

25       new circumstance.     So it's like the basis for holding a
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 6 of 51 Pageid#: 503
                      USA v. Benjamin Drake Daley - 3:18-cr-25                   6



 1       detention hearing I would think would be a -- would be

 2       something that would need to be appealed rather than reargued

 3       to a magistrate judge.

 4                    MR. KAVANAUGH:    In any event, we have no opposition

 5       to moving forward today, Your Honor.

 6                    THE COURT:    Okay.   All right.

 7                    Ms. Lorish, do you want to make any opening

 8       statement or do you want to go ahead and start calling

 9       witnesses?

10                    MS. LORISH:    Only to clarify that I'm not going to

11       argue regarding the basis for detention hearing.          You know, I

12       submit that was in the written briefs and understand the Court

13       finds that that is in the nature of an appeal that would have

14       to be taken up with Judge Moon, and we'll just present the

15       release plan for Mr. Daley today, and I'll be calling his

16       mother, Joan Daley, and I would just like to go ahead and do

17       that now.

18                    THE COURT:    Okay.

19                    MS. LORISH:    So Ms. Daley?

20                    THE COURT:    Ms. Daley, if you would come over to the

21       seat, but before you sit down please raise your right hand.

22                      JOAN DALEY, CALLED BY DEFENDANT, SWORN

23                    THE COURT:    You may be seated.

24       ///

25
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 7 of 51 Pageid#: 504
         J. Daley - Direct                                                       7



 1                                  DIRECT EXAMINATION

 2       BY MS. LORISH:

 3       Q       All right.    Why don't you share with the Court your full

 4       name.

 5       A       It's Joan Daley.

 6       Q       And how do you know the defendant?

 7       A       He's my son.

 8       Q       What state did you fly in from to be here today for this

 9       hearing?

10       A       Oregon.

11       Q       Did you come with anybody else?

12       A       Yes, my husband Dan.

13       Q       And is he here in the courtroom today?

14       A       Yes, he is.

15       Q       And, Oregon is the state where you currently reside?

16       A       Yes, we do.

17       Q       And we're deliberately not going to use the name of the

18       city that you live in here in open court today for privacy

19       reasons; is that correct?

20       A       Correct.

21       Q       But you did have the opportunity to speak with someone

22       from pretrial services here from the Western District of

23       Virginia on the phone prior to today's hearing; is that

24       correct?

25       A       Correct.
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 8 of 51 Pageid#: 505
         J. Daley - Direct                                                       8



 1       Q     And you gave them your full address and information?

 2       A     Absolutely.

 3       Q     And then you again spoke with someone from pretrial

 4       services today before the hearing here in person --

 5       A     Correct.

 6       Q     -- and confirmed all that information.

 7             How long have you lived at that address that you provided

 8       to probation in Oregon?

 9       A     25 years.

10       Q     And is that the address where Ben grew up?

11       A     Yes, it is.

12       Q     What do you do for employment now?

13       A     Well, my husband and I run a construction company

14       together, and I work from home with also some additional

15       selling that I do from my house, a clothing and jewelry

16       business.

17       Q     Is that a construction company that you own?

18       A     Yes.

19       Q     With your husband?

20       A     Yes.

21       Q     Are there any other owners?

22       A     None.

23       Q     And your husband and you are willing to employ Ben with

24       that construction business were he to be released from this

25       Court; is that correct?
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 9 of 51 Pageid#: 506
         J. Daley - Direct                                                       9



 1       A     Absolutely.

 2       Q     And that would be full-time employment?

 3       A     Yes.

 4       Q     How would Ben get to work every day?

 5       A     Well, he could easily go with my husband in a truck every

 6       day and back.

 7       Q     Okay.    And when did Ben leave home?      When did he move

 8       away from your residence in Oregon?

 9       A     It's been about seven years at 17-and-a-half.          He was

10       almost 18.

11       Q     Okay.    And did Ben have a drug problem in high school?

12       A     Yes, he did.

13       Q     What did you do to help him with treatment with that drug

14       problem?

15       A     Well, we removed him from our house at 17.         That was his

16       first -- that's when he left the house, and we put him through

17       a drug therapeutic boarding school, boys boarding school.

18       Q     And did you do that -- was he in favor of that or did you

19       force him?

20       A     No, against his will.

21       Q     So you put him into a boarding school.         Did you pay for

22       any other treatments?

23       A     Yes.    He went to -- the first one wasn't successful, and

24       so we -- and he was not challenged, so we put him through two

25       more until we finally got it right, and we did.
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 10 of 51 Pageid#: 507
         J. Daley - Direct                                                      10



 1       Q     Ultimately, what do you know about Ben's sobriety

 2       today?

 3       A     That he's, at 25 years old, five years sober and worked

 4       very hard at it and feel very good that he's solid in his

 5       sobriety.

 6       Q     When Ben ultimately settled then after he finished drug

 7       treatment, he settled in LA; is that correct?

 8       A     Yes, he did.

 9       Q     And as far as you know he's been living in the Los

10       Angeles area since then?

11       A     Yes.

12       Q     How much contact -- of course understanding that things

13       change from week to week, but approximately how much contact

14       have you had with him over the last six-and-a-half, seven

15       years that he's been in LA?

16       A     A couple of times -- at minimum, two or three times a

17       month.    Usually up to probably once a week.

18       Q     Is that usually by phone?

19       A     Yes.    And visits, whether we would visit, but that was

20       only a couple times a year.       But we would speak to him at

21       least, you know, on the phone two to three times a month.

22       Q     Okay.    At some point in 2017 Ben asked you for help

23       booking a flight to Charlottesville; is that correct?

24       A     That is correct.

25       Q     And what did you know about why he wanted to come to
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 11 of 51 Pageid#: 508
         J. Daley - Direct                                                        11



 1       Charlottesville?

 2       A      Honestly, we -- at that time I think that was the

 3       first -- if not the first or second trip Ben took by himself,

 4       and we -- what we knew of it is that he had a girlfriend back

 5       there, or a girl that he was close with, that he wanted to

 6       see.     And we saw it as an opportunity for him to see more than

 7       just Los Angeles.      He had always lived either in Oregon or in

 8       Los Angeles, and it was, we hoped, to be a broadening

 9       experience for him to see other parts of the country.

10       Q      Did you know about the Unite the Right rally?

11       A      Definitely not.

12       Q      Did you know there was likely to be violence at that

13       rally?

14       A      Absolutely not.

15       Q      But you found out about that afterwards.

16       A      Yes.

17       Q      And how did you find out about that afterwards?

18       A      Well, I -- I believe what happened, Ben called us, got me

19       on the phone from Washington, DC, and sounded disturbed and

20       upset, and -- and he explained what had happened.           And I think

21       by then we had seen the news.        And we discussed that his

22       ticket was -- he was in DC, he was seeing a girl, and

23       basically, you know, I said why would you go back there.

24       There's so much trouble there right now, don't -- don't.            It

25       seemed like not a safe place.        And I suggested that we help
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 12 of 51 Pageid#: 509
         J. Daley - Direct                                                      12



 1       him fly straight from DC to our -- to his home at that time,

 2       which was still in Los Angeles.

 3       Q     So the original return point was from Charlottesville?

 4       A     Yes.

 5       Q     And you helped him change --

 6       A     I encouraged him to not, because it -- it seemed like a

 7       not safe place to go after that new information.

 8       Q     You helped book -- you booked the flights for him, but

 9       who ultimately paid for the flights?

10       A     Ben paid for them.

11       Q     He paid you back?

12       A     Yes, yeah.

13       Q     And so I'm going to ask you a few questions about what it

14       would look like if Ben was released to live at your home.

15       A     Okay.

16       Q     Does anybody else live at your home besides you and your

17       husband?

18       A     No.

19       Q     And is this the home that you have lived in for 25

20       years?

21       A     Yes.

22       Q     And you own?

23       A     Yes.

24       Q     And -- and we've talked a bit about what it means to be a

25       third party custodian --
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 13 of 51 Pageid#: 510
         J. Daley - Direct                                                      13



 1       A     Uh-huh.

 2       Q     -- you and I have.      And if the Court were to consider

 3       that today, you would hear a lot more instructions from the

 4       judge about what that looks like.

 5       A     Okay.

 6       Q     But as a third party custodian you would be responsible

 7       to listen very carefully to the orders that this Court would

 8       give Ben while he's released on pretrial supervision, and

 9       you'd be responsible to pick up the phone the first hint you

10       have that you think Ben is not complying with those orders.

11             Is that your understanding of what it would mean?

12       A     Absolutely.

13       Q     You'd be under a court order to do that.

14       A     I have no problem with that whatsoever.

15       Q     So you have no concern about ensuring that you would

16       report anytime that Ben violated the Court's orders.

17       A     No, I -- I have no concerns, and I -- and I have

18       discussed this with Ben directly and my husband, yes.

19       Q     And have you installed a landline in your home?

20       A     Yes, we have.

21       Q     And you just did that recently --

22       A     Yes.

23       Q     -- in anticipation that if Ben were released he would

24       likely be released on home electronic monitoring?

25       A     I'm sorry, what?
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 14 of 51 Pageid#: 511
         J. Daley - Direct                                                      14



 1       Q      That if Ben was released --

 2       A      Uh-huh.

 3       Q      -- he'd be released on home monitoring?

 4       A      Yes.

 5       Q      And you're aware that there will be some costs associated

 6       with his home monitoring and of course flying back to

 7       Charlottesville --

 8       A      Yes.

 9       Q      -- for any court hearings.

10       A      Yes.

11       Q      And you're prepared to assume the costs of those

12       things --

13       A      We are prepared.

14       Q      -- at least at this time so he can pay you back.

15       A      Yes.

16       Q      Okay.     Let me just review my notes for one moment.

17              Are you aware of what Ben does right now to help maintain

18       his sobriety?       Is he participating in any treatment?

19       A      Well, he's -- he's been religious with his AA

20       involvement.       He has a very strong support system down in Los

21       Angeles, and we are concerned that he doesn't have that right

22       now.    It's even the point of the Big Book that he -- you know,

23       that he has with him at all times, he can't -- he doesn't have

24       it yet, as far as I know, in jail.

25       Q      Would you be willing to provide transportation for him to
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 15 of 51 Pageid#: 512
         J. Daley - Cross                                                       15



 1       participate in AA meetings after he's released?

 2       A     Absolutely.

 3                   MS. LORISH:    Okay.     I don't have any further

 4       questions for you at this time.

 5                   Oh, I should add one more question.

 6       BY MS. LORISH:

 7       Q     You're aware that if the Court releases him it will

 8       likely be with restrictions that he's not allowed to access

 9       the internet?

10       A     Absolutely.

11       Q     Does that provide any concerns for you?

12       A     None whatsoever.

13       Q     So you would work with probation to ensure that any

14       devices that could access the internet in your home would be

15       password protected?

16       A     Or removed.

17       Q     Or removed entirely.

18       A     Absolutely, a hundred percent.

19                   MS. LORISH:    Any questions the prosecutor may have

20       for you now.     Thank you.

21                   THE WITNESS:    Okay.

22                                  CROSS-EXAMINATION

23       BY MR. KAVANAUGH:

24       Q     Good afternoon, ma'am.        My name is Chris Kavanaugh, and

25       I'm with the United States.         I have a few questions for you.
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 16 of 51 Pageid#: 513
         J. Daley - Cross                                                        16



 1       A     Okay.

 2       Q     I apologize for my voice today.

 3             You're son is how old?

 4       A     He is 25.

 5       Q     Okay.    And he has not lived under your roof for eight

 6       years; is that correct?

 7       A     Seven and --

 8       Q     Seven?

 9       A     Yeah, roughly.

10       Q     Seven-and-a-half, okay.      And for the past five or so

11       years he's been living in the Los Angeles area; is that

12       correct?

13       A     Seven years.

14       Q     Seven years.

15       A     Yeah, from 18 on he's -- seven years.

16       Q     And where in California was he living at the time of his

17       arrest?

18       A     At the time of his arrest?       In the South Bay.     The city

19       is Torrance, I believe.

20       Q     Okay.

21       A     Or Redondo Beach, I don't know.        It's a fine line

22       there.

23       Q     Do you know the address?

24       A     Not off the top of my head, no, because we use a PO Box

25       always.
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 17 of 51 Pageid#: 514
         J. Daley - Cross                                                       17



 1       Q     Okay.     And Mr. Daley uses a PO Box; is that correct?

 2       A     My son?

 3       Q     Yes.

 4       A     Yes, sorry.

 5       Q     I'm sorry.

 6       A     I thought of my husband.

 7       Q     No.

 8       A     Ben uses -- had always had a PO Box.

 9       Q     Okay.     So he does not, you know, receive mail at his own

10       personal address.

11       A     No.

12       Q     And during that seven-and-a-half years he had been living

13       on his own?

14       A     Yes.

15       Q     A couple of things that you stated about -- in your

16       direct testimony is that Mr. Daley asked you to book tickets

17       for him to fly to Charlottesville, correct?

18       A     Uh-huh.

19       Q     Is that correct?

20       A     Yes.

21       Q     Just has to be yes or no for the record.

22       A     Oh, okay, yes.

23       Q     And then he said that was to visit a girlfriend; is that

24       correct?

25       A     Well, yeah, and to travel just to see a different part of
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 18 of 51 Pageid#: 515
         J. Daley - Cross                                                       18



 1       the country, you know.

 2       Q       Okay.    And he did not tell you he was going to the Unite

 3       the Right gathering.

 4       A       No.

 5       Q       So he lied to you?

 6       A       Well, you know, I don't know that it was called all that

 7       then.     And you have to understand this was a couple years ago,

 8       but no.       I just think it was vague why he was going.       And

 9       honestly we welcomed it because we saw it as -- you know, we

10       were concerned about some of his beliefs and felt like the

11       more he saw of our country the more rounded he would become.

12       Q       What beliefs were you concerned about?

13       A       Well, just -- just some concerning political beliefs,

14       things that we weren't -- he wasn't raised with that we didn't

15       understand and don't agree with.

16       Q       And you said that it was vague.      To clarify, vague to

17       you; is that correct?

18       A       Well, yeah.    I mean, at the -- that's the best I can give

19       you.     It was somewhat vague.    I know there was a girlfriend,

20       and, honestly, when you're 20 -- he was probably 23 at the

21       time who had traveled a great deal on his own, you know, and

22       was sober and doing what we saw were right things.           It was

23       something that I saw as a healthy thing to do.

24       Q       And so at no point in time did you know he was traveling

25       to come to the Unite the Right rally.
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 19 of 51 Pageid#: 516
         J. Daley - Cross                                                       19



 1       A     No.

 2       Q     You also said that you booked the flights but he

 3       ultimately paid you back; is that right?

 4       A     Yeah.

 5       Q     And Mr. Daley has a credit card, correct?

 6       A     Well, at that time I'm not sure.        I honestly can't say.

 7       I know he does now, but I don't know then.

 8       Q     So you're not aware of his financial accounts?

 9       A     No, he's been independent.

10       Q     Has Mr. Daley ever expressed to you a concern about him

11       using his own card for things so that there's not a paper

12       trail?

13       A     No.

14       Q     You mentioned that you have a landline at your house and

15       also that you have access to the internet at your house,

16       right?

17       A     Yes.

18       Q     You also mentioned about how the -- Mr. Daley had been

19       in -- sorry, your son had been in AA, correct?

20       A     Yes.

21       Q     And isn't it true that his sponsor in AA is actually a

22       sympathizer to white supremacist views?

23       A     I don't know his sponsor.       I mean, I've -- he picks his

24       sponsor.      We don't.   We have met him since --

25       Q     You have met the sponsor?
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 20 of 51 Pageid#: 517
         J. Daley - Cross                                                       20



 1       A     Just recently.

 2       Q     Okay.

 3       A     And I would be concerned now, but I did not -- we didn't

 4       meet him until just recently.

 5       Q     And if you could tell the Court, why would you be

 6       concerned now?

 7       A     Well, because there was -- what little you speak -- we

 8       spoke to him for maybe ten minutes.         Because here we are, a

 9       son in jail needing support for -- for his addiction with a

10       sponsor, and we don't have his phone number, so we get his

11       phone number by meeting him.       And, you know, we're just -- it

12       was a little concerning, yeah.        But, I mean, that's the extent

13       of our conversation, was his phone number.

14       Q     Were any of your concerns related to his -- to the

15       sponsor's views as well?

16       A     Well, I didn't speak to him long enough to know his

17       views.    I had to surmise that from just a general appearance

18       and priorities that appeared to be, but I can't say that.

19       Q     Ma'am, you touched on this today, but at some point in

20       time you realized that your -- or had concerns about your

21       son's beliefs, correct?

22       A     Uh-huh.

23       Q     And did you confront him about those beliefs?

24       A     Well, we had a lot of conversations as any active parent

25       would do.     Yeah, we had a lot of conversations.
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 21 of 51 Pageid#: 518
         L. Daley - Redirect                                                    21



 1       Q     And did you convince him to go on a different path or

 2       separate himself from --

 3       A     We encouraged him to consider that this wasn't a healthy

 4       choice and we didn't believe what he was, you know, saying.

 5       We didn't agree with it, didn't support it.

 6                   MR. KAVANAUGH:     Thank you.    Those are all my

 7       questions, Your Honor.

 8                   THE COURT:     Ms. Lorish, anything else?

 9                                 REDIRECT EXAMINATION

10       BY MS. LORISH:

11       Q     If Ben is released to live in your home and you're

12       serving as a third party custodian as you indicated you'd be

13       willing to do, would he be welcome to express the kind of

14       views that you just discussed with Mr. Kavanaugh --

15       A     No.

16       Q     -- in your home?

17       A     Not at all.

18                   MS. LORISH:     Thank you.

19                   THE COURT:     All right.    Thank you, Ms. Daley.

20                   THE WITNESS:     Okay.

21                   MS. LORISH:     Thank you.

22                   (Witness excused)

23                   MS. LORISH:     I don't have any other evidence, Your

24       Honor, just argument, but I don't know if the government

25       intends to put on evidence.
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 22 of 51 Pageid#: 519
                      USA v. Benjamin Drake Daley - 3:18-cr-25                  22



 1                   THE COURT:    Okay.     Mr. Kavanaugh, do you have any

 2       evidence that you would like to to present?

 3                   MR. KAVANAUGH:     Yes, Your Honor.     We have -- not

 4       through written testimony, but we have submitted 18

 5       photographs to the court.         I'm happy to make an argument on

 6       the basis of 3142(g) factors and want the Court to review

 7       those, but we do not have any sworn testimony to provide the

 8       Court.

 9                   THE COURT:    All right.     And Ms. Lorish, you have

10       those photographs there?

11                   MS. LORISH:    I do, Your Honor.

12                   THE COURT:    All right.     Do you have any objection to

13       me considering those?

14                   MS. LORISH:    I don't object to the consideration of

15       the photographs, Your Honor.

16                   (Government Exhibit 1 - 18 marked and admitted.)

17                   THE COURT:    All right.     Mr. Kavanaugh, do you want

18       to walk me through these exhibits?

19                   MR. KAVANAUGH:     Yes, Your Honor.

20                   Your Honor, I was going to do so in addressing the

21       3142(g) factors.     I understand this is the defense motion, so

22       I'm happy to respond to their argument or to do it just right

23       now, whatever Your Honor would like.

24                   THE COURT:    Well --

25                   MR. KAVANAUGH:     Or I can literally go page by page
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 23 of 51 Pageid#: 520
                      USA v. Benjamin Drake Daley - 3:18-cr-25                  23



 1       through these and we can talk about each one.          Or I can

 2       provide a brief summary of them.

 3                   THE COURT:    Ms. Lorish, I'll give you an opportunity

 4       to respond to anything that Mr. Kavanaugh says in his

 5       argument, so why don't we go ahead.

 6                   MS. LORISH:    That's fine, Your Honor.

 7                   THE COURT:    And you can present your argument,

 8       Mr. Kavanaugh.     You can discuss these photos in your

 9       presentation.

10                   MR. KAVANAUGH:     Your Honor, so yes, I will be

11       talking about those photographs.        Otherwise we would like to

12       proceed by proffer into our argument.         And regarding 3142(g)

13       factors, it doesn't sound like Ms. -- I think the parties have

14       adequately briefed the bases for which we're requesting the

15       detention hearing under the fact that the defendant is a risk

16       of flight and then also he was charged with a crime of

17       violence.    And which brings me to the very first 3142(g)

18       factor that is being the nature and circumstance of the

19       offense alleged here, that the defendant has been charged with

20       two crimes of violence, both legally as qualifying under the

21       Bail Reform Act as well as factually.

22                   The defendant is charged with being a member and, in

23       fact, a founding member of the white supremacist organization

24       the Rise Above Movement which has been charged with traveling

25       with intent to engage in acts of violence in three places in
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 24 of 51 Pageid#: 521
                      USA v. Benjamin Drake Daley - 3:18-cr-25                  24



 1       the indictment, which are Huntington Beach, California, on

 2       March 25, 2017; Berkeley, California, on April 15, 2017; and

 3       then, finally, Charlottesville on both August 11 and August

 4       12, 2017.

 5                   And the evidence that we have, including some of the

 6       photographs, is that the -- this organization would train in

 7       preparation to engage in combat with their political foes, or

 8       people they perceived to be their political foes, with

 9       particular focus on minorities such as African-Americans,

10       Jewish persons, as well as women.        And that for these charges

11       the defendant faces up to ten years incarceration.

12                   With respect to the second factor under 3142(g), it

13       goes to the nature of the strength of the government's

14       evidence.    In Government's Exhibits 1 through 4 that are

15       before the Court, those go to the nature of the organization

16       that the defendant is involved in.         And, ultimately, what

17       their intent and purpose is in engaging in this organization,

18       one of the photographs shows that -- this is a photograph of

19       its members, including the defendant, When the squad is not

20       out smashing commies, on March 9 of 2018.          It was a photograph

21       of them from their Twitter page wearing skull masks to

22       disguise their view -- to disguise their visage at places such

23       as they did in Berkeley.

24                   Exhibit 3 is from March 20 of 2018 in which it shows

25       the defendant with a flag that says Good Night Left Side and
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 25 of 51 Pageid#: 522
                      USA v. Benjamin Drake Daley - 3:18-cr-25                  25



 1       someone appearing to stomp on an individual below him.

 2                   This organization, in addition to training and --

 3       for these political rallies as well as attending the political

 4       rallies, they also engaged in extracurricular activities to

 5       include book burning.      And in Government Exhibit 4 it depicts

 6       the defendant, as well as his co-defendant, Tom Gillen,

 7       participating in a book burning in the summer of 2017 where

 8       they are burning books such as The Diary of Anne Frank, The

 9       9/11 Commission Report and a book Trapped in Hitler Hell.

10                   That is kind of just background for the organization

11       for the Court that is at the center of the conspiracy charge

12       and some of the evidence that goes to that conspiracy in that

13       organization.

14                   Moving on next is the first event that occurred in

15       the indictment, is Huntington Beach on March 25 of 2017 when

16       the defendant was still on probation for his prior offense.

17       Is that on that day the defendant, as well as additional

18       co-conspirators, Robert Rundo, Tyler Laube, Robert Bowman, and

19       Michael Miselis, all met at Huntington Beach on March 25 of

20       2017.    At that location it was much like or similar to what

21       occurred in Berkeley.      It was a pro-Trump rally and there were

22       counter-protesters that showed up.         At one point about three

23       to five counter-protesters start to walk away or walk up the

24       beach away from the scene, whereas the defendant and his group

25       pursued them and a violent confrontation ensued.           The most
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 26 of 51 Pageid#: 523
                      USA v. Benjamin Drake Daley - 3:18-cr-25                  26



 1       notable of the confrontations did not include the defendant.

 2       Rather, it included his co-founding member, Robert Rundo, in

 3       which he tackled a counter-protester, punched him and took him

 4       to the ground, and then punched him while he was

 5       on the ground.

 6                   And the reason that this event is so important is

 7       this is actually kind of what put Rise Above Movement on

 8       the -- on the map, and the defendant recognized this and

 9       celebrated this as -- in text messages the very next day.

10                   This event was captured on photos and video, and in

11       a photo that shows Robert Rundo punching and pummeling this

12       counter-protester that was pasted to the front page of The

13       Daily Stormer, which is believed to be -- or known to be an

14       alt-right website, and the defendant text messages his friends

15       to include Michael Miselis to say, you know, Front page of the

16       Stormer that we -- we did it.        To which Mr. Miselis replies

17       like, Great job, we've achieved celebrity status.

18                   And this is one of the very first events that

19       ultimately led to what happened in Berkeley and in

20       Charlottesville.     And after this happened in Huntington Beach,

21       there's a shift in which you can see that the defendants moved

22       their focus to Berkeley of April of 2015.

23                   And one of the things that was interesting with

24       Ms. Daley's testimony is that the defendant used his own debit

25       card in preparation for April 15 to purchase and rent an
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 27 of 51 Pageid#: 524
                      USA v. Benjamin Drake Daley - 3:18-cr-25                  27



 1       11-passenger van for himself as well as as many as ten other

 2       R.A.M. members to travel six hours from Southern California

 3       all the way to Berkeley to engage in subsequent acts of

 4       violence.    The defendant's credit card -- and these are from

 5       records from airport van rental which the government has

 6       received and has shown to defense counsel, is that -- has the

 7       defendant's credit card but does not have his name.           And,

 8       rather, another co-conspirator by the name of Aaron Eason

 9       ultimately rented that van, and that the text messages

10       indicate that Michael Miselis and that they all planned to go

11       to Berkeley for this purported political rally and that they

12       had been trained, had several training sessions, to prepare

13       for that political rally.

14                   And Government Exhibit 5 shows the defendant

15       actually when he's at that political rally on April 15, 2017.

16       And in this is a photograph that was taken from -- this is

17       available on open sources, but this photograph itself is from

18       the defendant's own Facebook account, and he identifies

19       himself as the person on the left in the skull mask as they

20       are taking the anti-fascist banner of a professor, female

21       professor, that is in Northern California.          The defendant is

22       in a conversation about this and identifies himself in the

23       photo and says that -- specifically that we stole her banner

24       at the April 15 riots and that, "My boy supposedly kicked her

25       in the face."     That's the defendant's quote from his own
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 28 of 51 Pageid#: 525
                      USA v. Benjamin Drake Daley - 3:18-cr-25                  28



 1       Facebook about what happened on April 15 in the aftermath of

 2       it.

 3                   The riots at Berkeley, they centered in two places.

 4       Well, first, they started at the Martin Luther King Civic

 5       Center Park, or in front of the civic center, where they are

 6       engaged in acts of violence back and forth where there was one

 7       side of counter-protesters and one side of which the defendant

 8       was on, and there were objects being thrown back and forth.

 9       And they were separated by two chief construction orange

10       fences, and there were police officers that were between them.

11       And through eyewitness testimony, through video that was on

12       top of the buildings looking down at the civic center, as well

13       as statements admitting on the R.A.M.'s Twitter account, is

14       that they were the first ones to cross that barrier onto the

15       side where the counter-protesters are, indicating these are

16       not in any way acts of self-defense, but they were the first

17       persons to be able to escalate and cross that barrier to

18       engage in acts of violence.       And the defendant is seen on

19       video doing that.

20                   After these acts of violence continued there in the

21       park, they spill on into the street in which the defendant is

22       part of a group of individuals, as well as his co-defendants

23       in the case, all three of them, Thomas Gillen, Cole White, and

24       Michael Miselis.     And as the counter-protesters are leaving,

25       all four of those defendants, including Mr. Daley, follow and
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 29 of 51 Pageid#: 526
                      USA v. Benjamin Drake Daley - 3:18-cr-25                   29



 1       chase after them.      And at one point the defendant runs and

 2       kicks one of the counter-protesters as that person is leaving.

 3                   And this brings us up to the next one that is

 4       charged in the indictment, that being the riots that occurred

 5       in Charlottesville on August 11 and August 12.           The defendant

 6       and fellow members all purchased tickets to come here to the

 7       United States -- to come here to Charlottesville.           According

 8       to the testimony today, it wasn't the testimony himself who

 9       purchased the ticket, but, rather, it was his mother that

10       was -- who purchased the ticket herself.

11                   And the government thought that that was

12       particularly interesting because the defendant sends a text

13       message to Michael Miselis.       Michael Miselis had already

14       arrived in Charlottesville, was at the Walmart buying torches

15       and helmets, and the defendant specifically advises him make

16       sure not to use your card, use cash, indicating that the

17       defendant did not want his own card or anybody's card

18       affiliated with what was happening.

19                   In advance of those April -- August 11 riots, the

20       defendant enters -- the defendant knew and evidence is going

21       to show that the defendant knew that violence was to be

22       expected in Charlottesville as he -- he entered into the chats

23       of discord, and on discords specifically in which his name is

24       identified as Ben Daley, says that he was looking for lodging

25       for three guys who were experienced at these types of events.
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 30 of 51 Pageid#: 527
                      USA v. Benjamin Drake Daley - 3:18-cr-25                  30



 1       And then, quote, All were in the Berkeley riots.           Which is

 2       relevant to his intent of what he expected Charlottesville to

 3       be and why he was coming.

 4                    He called up a co-defendant in which he said that

 5       Charlottesville was going to be like Berkeley again and that

 6       it was going to be the event of the year and sent text

 7       messages, again, in advance before coming to Charlottesville

 8       to Michael Miselis that Cole White was going to be coming with

 9       them and that he's an excellent fighter and that he was stoked

10       to have him with them, all relevant to his intent prior to him

11       traveling.

12                    Once he arrived here in Charlottesville, he went to

13       the Walmart on 29 between here and the airport, purchased

14       white tape as well as a knife and other items, and that

15       evening is confirmed on video and on photo as being present at

16       the tiki torch rally, at the tiki torch rally where, as the

17       Court is well aware from the allegations and of the

18       indictment, Chance of blood and soil and Jews will not replace

19       us and black lives matter occurred, as this large group

20       surrounded students and community members at the Thomas

21       Jefferson statue.

22                    And the defendant ultimately talked about how they

23       had them completely surrounded.        And he did so on his own

24       Facebook in which he talked about how he -- there was no need

25       for the release of OC spray, or chemical spray that evening,
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 31 of 51 Pageid#: 528
                      USA v. Benjamin Drake Daley - 3:18-cr-25                  31



 1       because they had the students and community members completely

 2       surrounded.

 3                   The defendant admits on Facebook that he assaulted

 4       five people that evening, and the government has developed

 5       further evidence that he told somebody afterwards that he was

 6       in a -- he assaulted people in the melee, then he took a

 7       break, and then went in to join for more and lamented that he

 8       needed to stop punching people in the head because of his hand

 9       and it was where he was going to break his hand.

10                   Which brings us to the morning of August 12 when the

11       defendant actually wraps his right hand or his hands in

12       preparation the government would -- to engage in combat much

13       like Thomas Gillen and Michael Miselis.         And just as in

14       Berkeley where they were one of the first people to cross that

15       barrier, so too in Charlottesville the defendant was part of a

16       group that set off one of the very first, if not the first,

17       act of violence on the morning of August 12.          That was on

18       Second Street between High and Jefferson Streets in downtown

19       Charlottesville.     The defendant is captured on videos and

20       photographs of those actions, some of which were in the

21       criminal complaint.

22                   I'm going to point the Court to Government's

23       Exhibits 6 through 10.      In Government Exhibit 6, this is the

24       defendant who is punching a African-American counter-protester

25       who had blocked his path or blocked the path of people that he
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 32 of 51 Pageid#: 529
                      USA v. Benjamin Drake Daley - 3:18-cr-25                    32



 1       was with.

 2                   In Government Exhibit 7 is the defendant assisting

 3       Cole White as Cole White was headbutting a female protester

 4       throwing her out on the street who was in their way.

 5                   In Government Exhibit 8 you'll see the defendant on

 6       the left side of the photograph where he is attempting to wrap

 7       his right hand around the neck or grab the female protester by

 8       the neck.

 9                   And Government Exhibits 9 and 10 which show the

10       defendant strangling a separate female protester who was

11       present on the streets that day.        And these photographs are

12       particularly important for a couple of reasons.           Number one is

13       that the defendant later -- well, I won't get ahead of myself.

14       We'll talk about that in the afternoon.         But immediately after

15       this altercation, Your Honor, as the defendant and his

16       codefendants made their way through this group, they were

17       followed by a videographer with National Geographic.            And as

18       they went on the neighboring street, which I believe was First

19       Street -- they turned around on High Street and then went down

20       First Street -- the defendant looked at the camera and flipped

21       the middle finger to the camera and then, giving a

22       throat-slashing gesture as in Government Exhibits 11 and 12,

23       said, "Time's up." And then as he's giving the throat-slashing

24       gesture in Government Exhibit 12 says, "All of you."

25                   Later that day the defendant is on video footage --
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 33 of 51 Pageid#: 530
                      USA v. Benjamin Drake Daley - 3:18-cr-25                   33



 1       even particularly the video footage captured by the GoPro that

 2       Michael Miselis is wearing shouting into the crowd, F these

 3       Jews, and again doing the throat-slashing gesture as well.

 4                   In the aftermath of this, Your Honor, there is a

 5       couple of things that I want to point out.          The defendant's

 6       text messages, as well as other statements made by the

 7       defendant, is that when these photographs surfaced,

 8       particularly the one of the woman strangling -- the one of the

 9       female he was strangling, he sent them to a -- to Michael

10       Miselis on his text messages, and Michael Miselis replied

11       back:    LOL at you choking a B-I-T-C-H.

12                   To which the defendant -- and hopefully no one finds

13       these photographs.      To which the defendant replied:       F these

14       hoes, 24 -- and then it says 24/7 THOT patrol.           That's THOT,

15       T-H-O-T, which is a derogatory reference to a female that

16       stands for an acronym That Hoe Over There.          Celebrating that

17       they had attacked these females on the streets of

18       Charlottesville.

19                   In rehashing additional footage, the defendant

20       also -- once he has gone back to California, the government

21       has received evidence and expects the evidence at trial to

22       show that he is -- on August 22, just a couple of weeks

23       afterwards while Charlottesville was still in the news, is

24       that he goes to a bar and has a conversation with an

25       individual who he was trying to recruit.          And he shows the
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 34 of 51 Pageid#: 531
                      USA v. Benjamin Drake Daley - 3:18-cr-25                  34



 1       individual a photo that was not seen and talks about how his

 2       hand was hurting.      Said that, We go to these events to wreak

 3       havoc, to cause violence.

 4                   He said -- one of the other things he says, We're

 5       going after feminists now, or feminists are one of their

 6       targets now, which for the government is consistent with

 7       attacking the female protesters that had occurred on August

 8       12.

 9                   Next I'd like to move on to the -- if there's any

10       other questions regarding the weight of the evidence, I'd be

11       happy to move on to the history and characteristics of the

12       defendant, Your Honor.

13                   As I've noted before is that during part of this

14       offense -- not for the Unite the Right rally but for part of

15       this offense on August -- for Huntington Beach as well as

16       Berkeley is the defendant was on probation at the time of the

17       offense from the government's records and from his

18       conversations with the probation office, is that the

19       defendant's probation ran all the way until May 22 of 2017.

20       So his membership in the Rise Above Movement, as well as the

21       overt acts from Huntington Beach as well as Berkeley, all fell

22       within the time when he was on probation showing that he

23       committed part of the offense while on probation.

24                   He does have -- that was for a prior conviction for

25       a criminal conviction for carrying a concealed weapon for
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 35 of 51 Pageid#: 532
                      USA v. Benjamin Drake Daley - 3:18-cr-25                  35



 1       which he received seven-day sentence and then the three years

 2       of probation.

 3                   He does have two failures to appear and that is with

 4       respect to a traffic offense, but we don't believe that is any

 5       indication of it being -- doesn't mitigate it much.           He has

 6       two prior failures to appear.        And they had $10,000 in cash in

 7       his residence when he was arrested on October 2 of 2018.

 8                   And finally is that when he was arrested, is that

 9       when the FBI agents went to interview him, he did invoke but

10       asked what these charges were about.         And when told that they

11       were from Charlottesville, he referred to Charlottesville

12       judicial system as a kangaroo court.         In fairness to the

13       defendant, it's unclear whether he was referring to the state

14       system or the federal system, but, nevertheless, was

15       indicative of his view of the judicial system in any event.

16                   In May of -- April and May of 2018 the defendant as

17       well as former R.A.M. -- other R.A.M. members traveled to

18       Europe, Germany, Italy, and Ukraine.         At all locations they

19       met with people affiliated or associated with the white

20       supremacist movement in all three of those.          Specifically, in

21       Germany they attended, on Adolf Hitler's birthday, the sword

22       and the shield festival, as well as one of the -- an MMA

23       fighting -- or MMA fighting event where Robert Rundo

24       participated.

25                   In the Ukraine they -- Your Honor, as part of that,
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 36 of 51 Pageid#: 533
                      USA v. Benjamin Drake Daley - 3:18-cr-25                  36



 1       on a ledger or a notebook that was found on Government Exhibit

 2       14 in the defendant's apartment indicating that the Europe

 3       trip was not for vacation; rather, it was part of one of the

 4       goals for the Rise Above Movement organization, as the

 5       defendant lists it as one of the goals and puts a check box

 6       right beside it.

 7                    Government Exhibits 15 and 16 are from the

 8       defendant's time in Ukraine, specifically Kiev, where in

 9       Government Exhibit 15 he is making the throat-slashing gesture

10       again with insignia in the background that indicates the Azov

11       Battalion.     Azov Battalion is a wing or former wing of

12       Ukrainian National Guard which was notorious and known for its

13       white supremacist views and neo-Nazi ideology.

14                    And then again on Government Exhibit 16 the

15       defendant is posing in front of the insignia for the Azov

16       Battalion as well as giving the Hammerskin salute.

17       Hammerskins are known as a -- they are a western violent white

18       supremacist organization with a presence in Southern

19       California.

20                    And then for the time in Italy is that the defendant

21       spent several days at the CasaPound, that is with the

22       neo-fascist political party in Italy as well.

23                    So the defense have -- and the defendant himself has

24       international contacts in this case which are relevant to

25       assessing his bond.      And in fact, one of his co-conspirators
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 37 of 51 Pageid#: 534
                      USA v. Benjamin Drake Daley - 3:18-cr-25                  37



 1       and a founding member of -- one of the founding members of the

 2       Rise Above Movement, Robert Rundo, fled or attempted to flee

 3       to the Ukraine after the defendant's arrest in this case, not

 4       once, but twice, and ultimately successfully fled into --

 5       across the border into Mexico and into Elsalvador.           So one of

 6       the co-conspirators in this case has already fled apprehension

 7       from law enforcement authorities.

 8                   Fourth and finally, Your Honor, is the nature and

 9       seriousness of danger to any person in the community, and I

10       will not reiterate some of the things I have already talked

11       about, which nevertheless speak to this, but I also want to

12       add that the -- in the defendant's search warrant I've

13       included two photographs here in Government Exhibit 17 and 18

14       are skull masks, as well as incendiary or smoke grenades.            And

15       in Government Exhibit 18 there was national socialist or Nazi

16       paraphernalia, a 12 gauge shotgun, a loaded .357, a knife with

17       a swastika insignia, a go bag with masks and scarf and

18       goggles.

19                   Further evidence from the defendant's Facebook also

20       pauses concern for the defendant's -- provides cause for

21       concern for the defendant's dangerousness.          Specifically, in

22       August to November of 2017 the defendant engaged in an online

23       conversation with an individual in which they talk about many

24       things, the James -- the attack that was committed by James

25       Fields, for which he's been charged in a federal hate crime
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 38 of 51 Pageid#: 535
                      USA v. Benjamin Drake Daley - 3:18-cr-25                  38



 1       indictment, is that the defendant -- they had shared a meme

 2       that showed the Challenger by James Fields, and it said:

 3       Challenger time, commie swine.

 4                   And that's less of a concern, but it was the

 5       defendant's response that was a concern, is that the defendant

 6       said that privately he enjoys that humor but publicly he

 7       doesn't think it's wise.       Why?   Because, quote, You're not

 8       living the 14 sitting in the joint.

 9                   The 14 are 14 words that were espoused by Adolf

10       Hitler that is the mantra of many people in the white

11       supremacist movement that we must secure the existence of our

12       people and a future for white children.         And that the

13       defendant said that you can't live the 14 while you're sitting

14       in the joint.     And he then says that a movement needs to be

15       much -- needs to be big before it can get to that extreme to

16       be effective.     So his concern with the James Fields attack was

17       that it was premature, not that it was wrong, when you look at

18       this evidence.

19                   And the person responds to him that a movement needs

20       to be -- that absolutely agreeing:         That's why just flash mobs

21       and outreach, to which the defendant replies back:

22       Absolutely.

23                   And then also addressing the magistrate judge in

24       Central District of California, also noted that one of the

25       things that speaks to the defendants' danger in this case is
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 39 of 51 Pageid#: 536
                      USA v. Benjamin Drake Daley - 3:18-cr-25                  39



 1       their access to the internet, which is very difficult to

 2       police.     And specifically, that -- the magistrate judge said

 3       that much of the danger from the defendants and others come

 4       from their access to the internet and their ability to spread

 5       their message, as it were, and that can't be controlled if

 6       he's released on any kind of bond.

 7                    And that there were -- also clear in the defendant's

 8       Facebook are other groups and other individuals seeing their

 9       actions in Charlottesville and at Berkeley and asking how can

10       I get involved, and how can I create a group just like that.

11       The defendant advising and promoting them on how to do that.

12                    So Your Honor, in conclusion, all of the factors we

13       believe strongly support request for detention in this case.

14       For all four -- all other three defendants in this case, the

15       magistrate judge in California as well as Judge Moon all ruled

16       that there's no combination of conditions that can assure the

17       safety of the community, and in some cases they were returned

18       to court.     And for the co-conspirators in California, the

19       California case, the magistrate judge there found the same as

20       to all four of those defendants.        And we just respectfully

21       request that this Court find the same.

22                    THE COURT:    All right.   Ms. Lorish?

23                    MS. LORISH:    Thank you, Your Honor.

24                    THE COURT:    Let me tell you this:      I do have a --

25       what should be a short call at 2 o'clock.          Do you want to just
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 40 of 51 Pageid#: 537
                      USA v. Benjamin Drake Daley - 3:18-cr-25                  40



 1       take a break now or do you want to start?          Not to interrupt

 2       you and just --

 3                    MS. LORISH:     I'd like to say I'd be less than five

 4       minutes, but it's unlikely to be true.         Maybe we should take a

 5       break now.

 6                    THE COURT:     Why don't we do that because I want to

 7       give you an opportunity to present your full argument, not cut

 8       you off.

 9                    MS. LORISH:     Thank you.

10                    THE COURT:     So we'll take a short recess.

11                    THE MARSHAL:     All rise.

12                    (A recess was taken from 2:00 p.m. to 2:29 p.m.)

13                    THE COURT:     Ms. Lorish, you can go ahead.

14                    MS. LORISH:     Thank you, Your Honor.

15                    So first I want to start out by summarizing what the

16       release plan is that Mr. Daley is proposing today.           And so as

17       the Court can no doubt discern from the questions I asked his

18       mother, Mrs. Daley, earlier, and also the filings in this case

19       what we're proposing is that he be released on home

20       confinement and electronic monitoring conditions to the

21       residence of his parents in Oregon, and who would also both

22       agree to serve as third party custodians in this case to

23       ensure the defendant complied with the conditions of his

24       release, which we would expect would allow him to leave the

25       residence only for employment, which would be where his father
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 41 of 51 Pageid#: 538
                      USA v. Benjamin Drake Daley - 3:18-cr-25                    41



 1       would drive him to and from employment with his father.            And

 2       otherwise only to leave the home for AA meetings and then also

 3       for any religious services.       And as an additional condition of

 4       release that he would not have any access to the internet and

 5       whatever other conditions, of course, the Court or the

 6       government might suggest in addition to that would be the

 7       baseline proposal.

 8                   And so first with respect to the -- that plan, we

 9       would suggest that this release plan distinguishes Mr. Daley's

10       case from the co-defendants in this case who have been

11       detained so far as well as the defendants out in California.

12                   I can't speak with perfect accuracy about all the

13       California defendants, but I do believe that no other

14       defendants in this Western District of Virginia indictment

15       have proposed a third party custodian proposed living with

16       relatives far from Los Angeles where essentially all this

17       alleged organizing and conspiring is supposed to have

18       occurred.    And so I think that is a distinguishing factor and

19       I think that Mrs. Daley -- I think we could trust

20       Mrs. Daley -- this Court could trust Mrs. Daley to pick up the

21       phone and to report then in the event that he did not comply

22       with one of the Court's orders, and that's an important

23       factor.

24                   So I think the Court has to consider then with that,

25       as a possible release plan, does that satisfy and provide some
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 42 of 51 Pageid#: 539
                      USA v. Benjamin Drake Daley - 3:18-cr-25                  42



 1       reasonable assurance that Mr. Daley will come back to court

 2       when his trial which is currently set in January, and will he

 3       be a danger to the community in that interim period of time.

 4                    And so of course the government has -- we've allowed

 5       the government to proceed by proffer today in providing a lot

 6       of evidence to the Court -- well, not really -- I mean

 7       proffered evidence.       We have photographs.     We're not conceding

 8       that those are photographs that were taken at large and public

 9       sources and are not conceding -- are not contesting that

10       Mr. Daley was present at these rallies in Berkeley and

11       Huntington Beach and also in Charlottesville, but as is the

12       case with -- anytime we select a small snippet out of one day

13       there's a lot of context that has not been provided by

14       proffer, and for every single photograph there would be

15       backstory that explains how Mr. Daley found himself to be in

16       the scene depicted in each photograph.

17                    And so in general without getting into the

18       details --

19                    THE COURT:    Ms. Lorish, I'm not sure how that

20       backstory would explain or would help to explain his

21       circumstances considering he lived in California and the

22       government's proffer and sworn statements and the affidavits

23       submitted in support of the complaint would show that he

24       traveled from California and to participate in this rally and

25       was getting prepared for violent confrontations.           And that the
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 43 of 51 Pageid#: 540
                      USA v. Benjamin Drake Daley - 3:18-cr-25                  43



 1       statements on R.A.M.'s website really support that, that that

 2       is part of that group's mission and what they -- what they go

 3       about doing.

 4                   MS. LORISH:     Well, what I think is relevant for the

 5       Court to consider, Your Honor, is that at these -- so when the

 6       defendant came to Charlottesville in August of 2017 he had

 7       prior experiences of going to lawfully permitted rallies which

 8       were pro-Trump rallies both in Huntington Beach and Berkeley

 9       where there was a strong presence from, you know,

10       counter-protesters.       And in fact, the presence was so strong

11       that the Department of Homeland Security, who studied those

12       rallies, cited that the kind of counter-protesters which they

13       called anarchists or Antifa presence was part of the reason

14       that violence was incited at those lawfully organized

15       protests.

16                   And so I think it's -- of course we have the video

17       evidence of what happened in Charlottesville.          But whether the

18       evidence is that -- is as uncontested as the government

19       suggests, that Mr. Daley traveled with the intent to incite a

20       riot versus to participate in a rally where there was a strong

21       presence from a counter-protest movement and was prepared for

22       the likelihood that there would be violence based on his prior

23       experiences, that's the difference.         Coming to a riot where

24       you know there's likely going to be violence or coming to

25       incite a riot.
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 44 of 51 Pageid#: 541
                      USA v. Benjamin Drake Daley - 3:18-cr-25                  44



 1                   And so that's -- you know, it's -- the Court can

 2       consider the evidence the Court has for what happened in

 3       Charlottesville, but that's the only context I was planning to

 4       offer for the background, Judge.

 5                   There were many people arrested in Berkeley,

 6       Huntington, that were on either side of the protest and

 7       counter-protest line, so the defendant's expectation was, yes,

 8       there was likely going to be violence.         And in fact, there

 9       obviously was that day and on every participating side.            So --

10                   THE COURT:    And I -- you know, I can't weigh into

11       that at this point, but, you know, the evidence in front of me

12       has statements from R.A.M. and pictures of Mr. Daley on their

13       website, and it's -- these statements are promoting violence

14       and promoting violence against groups with which it seems that

15       he disagrees.     And so it's -- there is certainly evidence to

16       support that he came to Charlottesville with the intent to

17       engage in violence and was quite prepared to do so.

18                   MS. LORISH:    I think it's also relevant --

19                   THE COURT:    And I -- you know, what's -- the

20       question or the issue in front of me is, you know, are there

21       conditions that -- that I can -- that I could impose on him

22       that would keep him from -- and reasonably assure me that he

23       wouldn't engage in that sort of conduct while he is -- while

24       he is on bond.

25                   MS. LORISH:    And as to that question, there's no
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 45 of 51 Pageid#: 542
                      USA v. Benjamin Drake Daley - 3:18-cr-25                  45



 1       evidence that Mr. Daley has participated at any political

 2       rallies in the United States since August of 2017, or that

 3       he's been involved in any other acts of violence or any other

 4       assaults of any kind since August of 2017.          The government has

 5       obviously been aware and kind of watching him closely in the

 6       intervening time period.       He did travel outside the United

 7       States, as there's been proffered evidence.          There's no

 8       violence associated with him in any of those travels.             And so

 9       I think the intervening time period of now 15 months is

10       relevant for the Court to consider.

11                   It's also with respect to -- and on that point,

12       there have been political rallies that have turned violent in

13       those intervening time periods where many of the same groups

14       that participated here in Charlottesville on August 11 and 12

15       did show up.     Mr. Daley and the individuals he associated with

16       in Los Angeles were not among those, in Portland or in other

17       cities in the last 15 months.

18                   So I think this Court can have assurance that

19       Mr. Daley will come back to court.         He has the financial

20       resources being offered by his parents to get him back here.

21       Can be assured through homeland kind of monitoring that he's

22       going to stay in Oregon away from these other individuals and

23       not participate in any future rallies of any kind or any

24       organizing online.      And that should satisfy the Court.

25                   His only criminal history at this point besides the
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 46 of 51 Pageid#: 543
                      USA v. Benjamin Drake Daley - 3:18-cr-25                   46



 1       traffic offenses -- and while he did -- you know, he was

 2       young.    He didn't take seriously when he was supposed to

 3       appear in court, but he had completely paid off those fines

 4       and offenses now and took care of that traffic offense.            He

 5       did come to court for his concealed carry conviction.            Came to

 6       all those things.      And, you know, the government alleges that

 7       the tail end of that three years of probation was when some of

 8       these activities were happening in California, but, you know,

 9       from his probation officer's perspective in California he

10       completed all the terms of his probation and -- you know,

11       apart from these allegations now.        And so he -- you know, and

12       the fact that a co-defendant attempted -- or co-defendant out

13       in California attempted to flee the country does not suggest

14       that, you know, Mr. Daley would do that.          He doesn't have a

15       passport.    He tried to renew his passport in the last year and

16       the government held it and never gave it back to him.            All of

17       his cash was seized.      He ran a cash business in California

18       which explains why he had cash in his residence.           So he has no

19       financial means to flee.

20                   And so we think all those factors together would

21       support his being released on very restrictive conditions.

22       Thank you, Your Honor.

23                   THE COURT:    All right.    Mr. Kavanaugh, anything else

24       that you want to say?

25                   MR. KAVANAUGH:     Your Honor, very briefly is that
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 47 of 51 Pageid#: 544
                      USA v. Benjamin Drake Daley - 3:18-cr-25                  47



 1       defendant Michael Miselis, his release plan also was to third

 2       party custodians to his parents as well, and much like in that

 3       case we maintain that, notwithstanding the efforts of the

 4       parents, is that we still don't believe that there is

 5       sufficient conditions or accommodation conditions that could

 6       assure the safety for him to return to court.

 7                    THE COURT:     All right.    Let me -- let me just take

 8       about five or ten minutes.        I want to review the things that

 9       you-all have presented today and consider this just for a few

10       more minutes, and then I'll -- I'll be back.

11                    THE MARSHAL:     All rise.

12                    (A recess was taken from 2:39 p.m. to 2:52 p.m.)

13                    THE COURT:     Well, first as to the Court's authority

14       to make a decision on Mr. Daley's request for bond, I do think

15       that I have the ability to address the request in large part

16       because the decision from the magistrate judge in California,

17       I think it noted that at least in the bond report, that his

18       parents hadn't provided any information.          And Ms. Lorish at

19       this point has put together, you know, a serious bond plan for

20       Mr. Daley.     And I think -- I think that alone would provide a

21       factual basis for reconsideration.

22                    I don't think that there is a basis to reconsider

23       the legal issue of having a detention hearing.           I think a

24       magistrate judge in California made that determination, and

25       even if I could reconsider it I would agree with that judge's
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 48 of 51 Pageid#: 545
                      USA v. Benjamin Drake Daley - 3:18-cr-25                    48



 1       decision that Mr. Daley does present a serious flight risk so

 2       that I can consider and hold a detention hearing.           And the

 3       information there would be, you know, there were a couple of

 4       failure to appears, but, you know, those are I think of a

 5       lesser concern, that he was on probation while it's alleged

 6       that he committed acts of violence in California, in

 7       Huntington Beach, and also in Berkeley.         There's some

 8       international travel and some ties to groups outside of the

 9       United States that are related to his participation in R.A.M.,

10       which is directly related to the alleged offenses here.            And

11       then there's also some evidence about -- about Mr. Daley

12       having the wherewithal to cover financial tracks.

13                   And I think that all of those things give me the

14       ability or would give me the ability, were I to reconsider the

15       magistrate judge's decision, to hold a detention hearing and

16       find that there at least is this threshold showing of a

17       serious risk of flight so that I can have a detention hearing.

18                   So then that moves on to whether there are

19       conditions of release that I could place on you that would

20       reasonably assure me that you wouldn't be a danger to the

21       community or would present of a flight risk and that you

22       wouldn't show up to court.

23                   Now, I think on the flight risk it's -- you know,

24       it's close, but I think Ms. Lorish has put together a plan

25       that could likely address the concerns that I have there.             And
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 49 of 51 Pageid#: 546
                      USA v. Benjamin Drake Daley - 3:18-cr-25                  49



 1       based on the factors that I have already identified, the plan

 2       that Ms. Lorish has presented is that she offers Mr. Daley's

 3       parents to serve as third party custodians and then have him

 4       live in their home and work for his father in the construction

 5       business and that there would be electronic monitoring and --

 6       and a number of other factors.

 7                   And, you know, hearing Mr. Daley's mother testify

 8       today, it shows me that his parents are very conscientious and

 9       have gone to great lengths to help their son in the past and

10       to successfully help him when he was struggling with abuse to

11       controlled substances and that you-all took firm and difficult

12       steps then and followed through with them to really help him

13       and to put him in a -- in a much better situation and to...

14       And so that gives me some confidence that you-all would do

15       your best to make sure that he adhered to any conditions that

16       I would put on him.

17                   Somewhat undermining that is that there's evidence

18       that was presented today that -- that Mr. Daley got things

19       from his parents, some suggestion that -- to help cover his

20       financial tracks for coming to Charlottesville, that he had

21       his mother unwittingly assist in that by using her credit card

22       and paying her back for the plane travel.          Concealing that

23       information from her gives me some pause about -- about

24       whether the plan would be effective.

25                   But the real -- the real concern, I think, and the
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 50 of 51 Pageid#: 547
                      USA v. Benjamin Drake Daley - 3:18-cr-25                  50



 1       concern that pushes it over the edge for me is the -- is the

 2       danger to the community that Mr. Daley presents.           At this

 3       point they are allegations, they are allegations in a

 4       complaint.     There have been proffers presented in open court;

 5       there have been pictures in support of the proffers.            And this

 6       is evidence before the Court, and there certainly is going to

 7       be --

 8                    Mr. Daley, I understand that Ms. Lorish has -- is

 9       developing your case and defenses in your case at this point,

10       but, you know, what I have in front of me, the allegations and

11       some other evidence would show that -- that you were involved

12       in founding a group that at least in part the purpose was to

13       train for violence, train for combat.         And it -- and this

14       violence would be directed towards people who had different

15       views than you, people of different genders, people of

16       different races, people -- different religious backgrounds.

17       And that there were two incidents in California while you were

18       on probation where this group that you're involved with was

19       involved with violence.

20                    And then in August of 2017 there's, you know, the

21       travel across the country to engage in similar acts of

22       violence against similar people who had different views than

23       you.    And that these events in Charlottesville occurred one

24       night on August 11 and then also the next day.           And that

25       there's pictures of you actively hurting people.           And then
     Case 3:18-cr-00025-NKM-JCH Document 90 Filed 04/12/19 Page 51 of 51 Pageid#: 548
                      USA v. Benjamin Drake Daley - 3:18-cr-25                  51



 1       that afterwards the acts of recruiting and promoting this

 2       group encouraging others to -- to engage in this sort of

 3       conduct continued.

 4                   And it's these things that I just -- the nature of

 5       the offense and these continuous acts in a number of different

 6       places that just tell me that I can't be reasonably assured

 7       that there are any conditions that I could put on you that

 8       would ensure the safety of the community.          And so it's really

 9       on the dangerousness that I do find that the detention is

10       necessary in this case.

11                   Now, is there anything else that we need to take up,

12       Mr. Kavanaugh?

13                   MR. KAVANAUGH:     No, Your Honor.

14                   THE COURT:     Ms. Lorish?

15                   MS. LORISH:     Not today, Judge.

16                   THE COURT:     I will enter a written order on this as

17       well.    Court will stand adjourned.

18                   THE MARSHAL:     By direction of His Honor, this United

19       States District Court stands adjourned for the day.

20       (End of FTR recording at 3:02 p.m.)

21                                      CERTIFICATE

22                   I, Mary J. Butenschoen, certify that the foregoing

23       is a correct transcript from the record of proceedings in the

24       above-entitled matter.

25       /s/ Mary J. Butenschoen                                       4/12/2019
